internal_revenue_service number release date index number ----------------------------------- --------------------------------- ------------------------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-112755-06 date march ------------- ---------------------- ---------------------- ---------------------- -------------------------- ----------------------------------- x -------------------------------------------------- a ---------------------------------------------------- state d1 d2 d3 dear ------------- written on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and requesting relief to file a late s_corporation_election under sec_1362 of the internal_revenue_code this letter responds to that request facts x’s sole shareholder a intended that x be an s_corporation for federal tax purposes effective d2 however neither form_8832 entity classification election nor form_2553 election by a small_business_corporation was filed timely for x x’s accountant subsequently filed form_8832 entity classification election with the service on behalf x was formed as a professional limited_liability_company under state law on d1 we received a letter dated date and subsequent correspondence sec_1362 provides that except as provided in sec_1362 a small_business plr-112755-06 of x and the service approved x’s election to be taxed as an association_taxable_as_a_corporation effective d3 law and analysis corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides an election under sec_1362 may be made by a small_business_corporation for any taxable_year at any time during the preceding_taxable_year or at any time during the taxable_year and on or before the 15th day of the 3rd month of the taxable_year sec_1362 provides that if a small_business_corporation makes an election under sec_1362 for any taxable_year and the election is made after the 15th day of the 3rd month of the taxable_year and on or before the 15th day of the 3rd month of the following taxable_year then the election shall be treated as made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association and thus taxable as a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner b unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner c iv and v an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on form_8832 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified sec_301_7701-3 provides that an election made under sec_301 sec_301_7701-3 provides that except as provided in sec_301 sec_301_7701-3 provides that except as provided in sec_301 sec_301_9100-1 through provide the standards the sec_301_9100-1 provides that the commissioner in exercising the plr-112755-06 on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i commissioner will use to determine whether to grant an extension of time to make an election with a due_date that is prescribed by a regulation and not expressly provided by statute sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 e to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that x has established that x acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government thus x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time of days from the date of this letter to file a properly executed form_8832 with the appropriate service_center electing to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d2 a copy of this letter should be attached to the election make a timely election to be an s_corporation effective d2 thus we conclude that x is eligible for relief under sec_1362 accordingly provided that x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 effective d2 along with a copy of this letter within days from the date of this letter then such election shall be treated as timely made for x’s taxable_year beginning d2 a copy of this letter is enclosed for that purpose representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in addition we conclude that x has established reasonable_cause for failing to the rulings contained in this letter are based upon information and except as expressly provided herein we express or imply no opinion concerning plr-112755-06 the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal_income_tax purposes the code provides that it may not be used or cited as precedent letter is being sent your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this s sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
